El Juez Asociado Se. Audrey,
emitió la opinión del .tribunal.
El apelante hizo su comparecencia en este pleito ante el tribunal inferior alegando la excepción de que la demanda no aducía hechos suficientes que determinasen causa de ac-ción, la que presentó cuando su rebeldía había sido ya regis-trada por el secretario. Posteriormente fué señalado día para el juicio al que sólo asistió el abogado del demandante, quien pidió al tribunal que eliminase dicha excepción por haber sido presentada después de anotada la rebeldía, dis-poniéndolo así el tribunal, el que después de oir la prueba del demandante dictó sentencia contra el demandado, la que por éste ha sido apelada para ante nosotros.
El apelante sostiene en apoyo del recurso, que habiendo *200sido impropiamente anotada sn rebeldía, no pudo producir el efecto de impedirle presentar su excepción por lo que el tribunal erró al eliminarla y al proceder al juicio del caso sin resolverla, con mayor motivo cuando esa clase de excep-ción podía presentarla en cualquier tiempo. Los hechos que fundamentan ese motivo son: que habiéndose practicado la citación del apelante por una persona que no es el marshal, no juró en la diligencia que era mayor de diez y ocho años cuando la hizo, que no era parte en el pleito, ni tampoco el lugar en que se verificó. La diligencia que se impugna dice así:
“Yo, Luis González juramentado digo:
“Que recibí el presente emplazamiento a las 12.30 de la tarde • ■del día 22 de agosto de 1912 y que notifiqué el mismo personalmente, ■el día 22 de agosto de 1912, a Henry Knight, demandado mencionado ■en dicho emplazamiento, entregando a dicho demandado y dejando ■en su poder personalmente en su domicilio .calle ‘Tuna’ una copia de dicho emplazamiento y en poder del demandado mencionado una copia fiel y exacta de la demanda en el pleito mencionado en dicho emplazamiento.
“Pechado hoy día 22 de agosto de 1912.
“Luis González.
“Jurado y suscrito ante mí por Luis González, mayor de diez y ocho años, estudiante, vecino de este pueblo a quien conozco personal-mente en Humacao, P. R., a los 22 días del mes de agosto de 1912.
“Jesús L. PeReyó,

“Secretary District Court.

“José Pérez,”

“Int. Seo.”

La lectura de ese documento demuestra en efecto, que el juramento no comprende los extremos mencionados por el apelante, y como nuestro Código de Enjuiciamiento Civil •en sus artículos 92 y en los Nos. 2o. y 4o. del 97 dispone que cuando practique la citación una persona que no sea el már-shal, deberá tener más de diez y ocho años y no ser parte en *201la acción y que la cédala de emplazamiento deberá devolverla al secretario qne la expidió con sn declaración jurada de haberlo practicado, en la que hará constar el tiempo y lugar en que la hizo, la cuestión a resolver es si habiéndose omitido esos extremos, la anotación de rebeldía hecha por el secre-tario en esas circunstancias era obstáculo para que el ape-lante presentara con posterioridad su excepción y para que fuera considerada y resuelta, o procedía su eliminación.
La diligencia de citación debe demostrar por sí misma que ha sido cumplido todo lo necesario para que pueda esti-marse buena, Linnot v. Rowland, 119 Cal., 452, 51 Pac., 687; People v. Bernard, 43 Cal., 385; y cuando es practicada por persona que no es el márshal, debe aparecer de ella que tenía más de diez y ocho años en el momento de llevarla a efecto, Maynard v. McCrellish, 57 Cal., 355; Howard v. Galloway, 60 Cal., 11; Doerfler v. Schmidt, 64 Cal., 265; Lyons v. Cunningham, 66 Cal., 42; Barney v. Vigoreaux, 75 Cal., 376; Horton v. Gallardo, 88 Cal., 581, así como el lugar en que se practicó, Lynch v. West, 63 W. Va., 571, 60 S. E., 606.
También debe contener la afirmación jurada de que no es parte en la acción, por ser uno de los requisitos que exige la ley para que una persona distinta del márshal pueda practi-car la citación. Por tanto cuando, como en el caso presente, se han dejado de cumplir los extremos expresados, no aparece del diligenciamiento que el secretario estuviera facilitado para registrar la rebeldía ni que el tribunal adquiriera jurisdic-ción sobre el demandado para juzgarlo. Barney v. Vigoureaux y Horton v. Gallardo, supra.
El hecho de que el secretario ante quien se juró el diligen-ciamiento hiciera constar que Luis G-onzález es mayor de 18 años, no suple la omisión que aquél contiene porque no es un hecho que puede certificar por razón de su cargo; y con respecto al lugar, no es suficiente decir que se practicó en el domicilio del demandado en la calle de la Tuna, sin expre-sar la población, pues no sabemos que ese nombre sea exclu-sivo de la calle de alguna ciudad o pueblo.
*202En tales condiciones el diligenciamiento, no estaba facul-tado el secretario por la ley para anotar válidamente la rebel-día del demandado y el que así lo hiciera no puede impedir que el apelante presentara después su excepción, pues este Tribunal Supremo en el caso de The Juncos Central Co. v. Rodríguez, 16 D. P. R., 311, aceptó la regla establecida ■ por el Tribunal de Apelaciones del Distrito de Columbia en el de Banville v. Sullivan, 11 Ct. App. D. C., 31, de que las alegaciones pueden presentarse, y deben recibirse, en cual-quier tiempo basta que se baya anotado una rebeldía; y como la que en el presente caso se anotó no era válida, no-podía producir el efecto de impedir la presentación y consi-deración de la excepción del apelante. Es cierto que el ape-lante pudo pedir al tribunal inferior previamente que dejara sin efecto la rebeldía en vista de los defectos del diligencia-miento de la citación, con lo que hubiera conseguido breve-dad en la tramitación del pleito, pero aunque pudo hacerlo, no estaba impedido de atacar por ese motivo la sentencia contra él dictada en rebeldía. Howard v. Galloway, supra.
Por consiguiente, antes de eliminar el tribunal inferior la alegación del apelante debió cerciorarse de que su rebel-día había sido registrada por el secretario válidamente de modo que pudiera adquirir jurisdicción sobre la persona del demandado, porque no era suficiente el solo hecho de que la rebeldía hubiera sido anotada. Además, la excepción de que la demanda no aduce hechos bastantes para la acción que se ejercita, es de tal naturaleza que en cualquier tiempo, puede ser presentada y debe' ser considerada, por lo que el tribunal inferior erró al decretar su eliminación. The Juncos Central Co. v. Rodríguez, antes citado.
Pero sostiene el apelado que el demandado no puede ale-gar ahora esos defectos porque su comparecencia subsanó los defectos que pudiera tener la diligencia de citación. Este argumento hubiera sido bueno si se le hubiera tenido por personado por su excepción, pero no en este caso en que la *203eliminación decretada a instancia del apelado borraba de los autos tal comparecencia.
Por las razones, expuestas, la orden de eliminación a que liemos hecho referencia debe ser revocada y la sentencia dic-tada en rebeldía anulada, debiendo reponerse los procedi-mientos al estado que tenían cuando se presentó la excep-ción a la demanda.

Anulada la sentencia en rebeldía.

Jueces concurrentes: Sres. Presidente Hernández y Asor-dados Wolf y del Toro.